Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims from pending
Application No. 16/926,927
Claims from U.S. 
Patent No. 10,849,039
1. A carrier switching method, comprising: 

receiving, by a terminal, signaling sent by a base station on a first carrier subset, wherein the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, the preset carrier set has a set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the first carrier subset and the second carrier subset are not completely the same; and 

starting transmitting data or camping, by the terminal, on the second carrier subset from a first instant according to the signaling.
1. A carrier switching method, comprising: 

determining, by a terminal, that a base station transmits data in a number P of one or more continuous subframes, wherein P is a positive integer; 

receiving, by the terminal, signaling sent by the base station in a subframe n on the one or more carriers of a first carrier subset, wherein n is a subframe index number, and the subframe n is a subframe in the number P of the one or more continuous subframes, wherein the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, the signaling indicates the terminal to switch from the one or more carriers of the first carrier subset to one or more carriers of a second carrier subset to keep the connection or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, all carriers of the preset carrier set share a same set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the at least one carrier of the first carrier subset and the at least one carrier of the second carrier subset are not completely the same; and 

starting keeping the connection or camping, by the terminal, on the one or more carriers of the second carrier subset from a first instant according to the signaling; 

wherein starting keeping, by the terminal, the connection on the one or more carriers of the 

judging, by the terminal, whether a subframe n+Q is a subframe in the number P of the one or more continuous subframes, wherein Q is a positive integer and Q is a constant; 

when the subframe n+Q is not a subframe in the number P of the one or more continuous subframes, determining that a subframe n+N is the subframe n+Q, wherein N is a positive integer, and N is determined according to a predetermined rule; 

when the subframe n+Q is a subframe in the number P of the one or more continuous subframes, determining that the subframe n+N is a Cth subframe after the number P of the one or more continuous subframes, wherein C is a positive integer and C is a constant; and 

starting keeping, by the terminal, the connection on the one or more carriers of the second carrier subset from the subframe n+N.



3. The method according to claim 1, wherein the signaling comprises first configuration information indicating the one or more carriers of the second carrier subset.
3. The method according to claim 2, wherein the first configuration information comprises one of the following: one or more carrier indexes, center frequency indexes or bitmaps, each indicating a respective one of one or more carriers of the second carrier subset.

4. The method according to claim 3, wherein the first configuration information comprises one or more carrier indexes, center frequency indexes or bitmaps, each indicating a respective one of the one or more carriers of the second carrier subset.
4. The method according to claim 1, wherein receiving, by the terminal, the signaling sent by the base station on the first carrier subset comprises: 

receiving, by the terminal, the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number; and 



starting transmitting, by the terminal, data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer.



determining, by a terminal, that a base station transmits data in a number P of one or more continuous subframes, wherein P is a positive integer; 

receiving, by the terminal, signaling sent by the base station in a subframe n on the one or more carriers of a first carrier subset, wherein n is a subframe index number, and the subframe n is a subframe in the number P of the one or more continuous subframes, wherein the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, the signaling indicates the terminal to switch from the one or more carriers of the first carrier subset to one or more carriers of a second carrier subset to keep the connection or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, all carriers of the preset carrier set share a same set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the at least one carrier of the first carrier subset and the at least one carrier of the second carrier subset are not completely the same; and 

starting keeping the connection or camping, by the terminal, on the one or more carriers of the second carrier subset from a first instant according to the signaling; 

wherein starting keeping, by the terminal, the connection on the one or more carriers of the second carrier subset from the first instant according to the signaling comprises: 

judging, by the terminal, whether a subframe n+Q is a subframe in the number P of the one or more continuous subframes, wherein Q is a positive integer and Q is a constant; 

when the subframe n+Q is not a subframe in the number P of the one or more continuous subframes, determining that a subframe n+N is the subframe n+Q, wherein N is a positive integer, and N is determined according to a predetermined rule; 

when the subframe n+Q is a subframe in the number P of the one or more continuous subframes, determining that the subframe n+N is a Cth subframe after the number P of the one or more continuous subframes, 

starting keeping, by the terminal, the connection on the one or more carriers of the second carrier subset from the subframe n+N.



6. The method according to claim 1, wherein the signaling is carried in at least one of a broadcast channel, Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel, a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.
6. The method according to claim 4, further comprising: 

starting transmitting, by the terminal, data on the second carrier subset from the time unit n+N according to the signaling comprises: 

starting detecting, by the terminal, a signal or physical channel sent by the base station on the second carrier subset from the time unit n+N, and determining whether the base station occupies one or more carriers of the second carrier subset for data transmission; or 

in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, starting detecting, by the terminal, at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the P continuous time units, wherein P is a positive integer; or 

in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in 

receiving, by the terminal, second configuration information sent by the base station on the second carrier subset in the time unit n+N, the second configuration information indicating a time T of one or more time units for continuous transmission, started from the time unit n+N, of the base station, wherein T is a positive number, and starting, by the terminal, at least one of detecting DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the time T of the one or more time units.



starting detecting, by the terminal, a signal or physical channel sent by the base station on the one or more carriers of the second carrier subset from the subframe n+N, and determining whether the base station occupies the one or more carriers of the second carrier subset for data transmission; or 

starting detecting, by the terminal, at least one of DCI or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of the number P of the one or more continuous subframes; or 

starting detecting, by the terminal, at least one of DCI or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of a 

receiving, by the terminal, second configuration information sent by the base station on the one or more carriers of the second carrier subset in the subframe n+N, the second configuration information indicating a number T of one or more subframes for continuous transmission, started from the subframe n+N, of the base station, wherein T is a positive integer, and starting detecting, by the terminal, at least one of DCI or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of the number T of the one or more subframes.


7. The method according to claim 1, wherein in the case that the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, receiving, by the terminal, the signaling sent by the base station in the subframe n on the one or more carriers of the first carrier subset comprises: receiving, by the terminal, signaling sent by the base station at a second instant on the one or more carriers of the first carrier subset, wherein the second instant corresponds to at least one of a sending subframe of the system information or a sending subframe of a paging channel.

11. A terminal, comprising: 

a transceiver, configured to receive signaling sent by a base station on a first carrier subset, wherein the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset 

a processor, configured to start transmitting data or camping on the second carrier subset from a first instant according to the signaling received by the transceiver.

A terminal, comprising: 

a processor, configured to determine that a base station transmits data in a number P of one or more continuous subframes, wherein P is a positive integer; and 

a transceiver, configured to receive signaling sent by the base station in a subframe n on the one or more carriers of a first carrier subset, wherein n is a subframe index number, and the subframe n is a subframe in wherein the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, the signaling indicates the terminal to switch from the one or more carriers of the first carrier subset to one or more carriers of a second carrier subset to keep the connection or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, all carriers of the preset carrier set share a same set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the at least one carrier of the first carrier subset and the at least one carrier of the second carrier subset are not completely the same; 

wherein the processor is further configured to: 

judge whether a subframe n+Q is a subframe in the number P of the one or more continuous subframes or not, wherein Q is a positive integer and Q is a constant; 

when the subframe n+Q is not a subframe in the number P of the one or more continuous subframes, determine that a subframe n+N is the subframe n+Q, wherein N is a positive integer, and N is determined according to a predetermined rule: 

when the subframe n+Q is a subframe in the number P of the one or more continuous subframes, determine that the subframe n+N is a Cth subframe after the number P of the one or more continuous subframes, wherein C is a positive integer and C is a constant; and 

start keeping, by the terminal, the connection on the one or more carriers of the second carrier subset from the subframe n+N.

Note: Claim 13 is equivalent to Claim 1 but recited in terms of the terminal.



3. The method according to claim 1, wherein the signaling comprises first configuration information indicating the one or more carriers of the second carrier subset.
13. The terminal according to claim 12, wherein the first configuration information comprises one of the following: one or more carrier indexes, center frequency indexes or bitmaps, each indicating a respective one of one or more carriers of the second carrier subset.

4. The method according to claim 3, wherein the first configuration information comprises one or more carrier indexes, center frequency indexes or bitmaps, each indicating a respective one of the one or more carriers of the second carrier subset.
14. The terminal according to claim 11, wherein the transceiver is configured to: 

receive the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number; and 

the processor is configured to: 

start transmitting data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer.

13. A terminal, comprising: 

a processor, configured to determine that a base station transmits data in a number P of one or more continuous subframes, wherein P is a positive integer; and 

a transceiver, configured to receive signaling sent by the base station in a subframe n on the one or more carriers of a first carrier subset, wherein n is a subframe index number, and the subframe n is a subframe in the number P of the one or more continuous subframes, wherein the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, the signaling indicates the terminal to switch from the one or more carriers of the first carrier subset to one or more carriers of a second carrier subset to keep the connection or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, all carriers of the preset carrier set share a same set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the at least one carrier of the first carrier subset and the at least one carrier of the second carrier subset are not completely the same; 

wherein the processor is further configured to: 



when the subframe n+Q is not a subframe in the number P of the one or more continuous subframes, determine that a subframe n+N is the subframe n+Q, wherein N is a positive integer, and N is determined according to a predetermined rule: 

when the subframe n+Q is a subframe in the number P of the one or more continuous subframes, determine that the subframe n+N is a Cth subframe after the number P of the one or more continuous subframes, wherein C is a positive integer and C is a constant; and 

start keeping, by the terminal, the connection on the one or more carriers of the second carrier subset from the subframe n+N.

Note: Claim 13 is equivalent to Claim 1 but recited in terms of the terminal.



6. The method according to claim 1, wherein the signaling is carried in at least one of a broadcast channel, Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel, a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.
16. The terminal according to claim 14, wherein the processor is configured to: 

start detecting a signal or physical channel sent by the base station on the second carrier subset from the time unit n+N, and determining whether the base station occupies one or more carriers of the second carrier subset for data transmission or not; or 

in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, start detecting at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the P continuous time units, wherein P is a positive integer; or 

in response to that the base station transmits data in a P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, start detecting at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of a number P+E of one or more time units, wherein E is a non-negative integer, a value of E is associated with a length of an idle time-domain resource required by frequency modulation, and P is a positive integer; or 

receive second configuration information sent by the base station on the second carrier subset in the time unit n+N, the second configuration information indicating a time T of one or more time units for continuous transmission, started from the time unit n+N, of the base station, wherein T is a positive number, and start at least one of detecting DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the time T of the one or more time units.



start detecting a signal or physical channel sent by the base station on the one or more carriers of the second carrier subset from the 

start detecting at least one of DCI or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of the number P of the one or more continuous subframes; or 

start detecting at least one of DCI or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of a number P+E of one or more subframes, wherein E is a non-negative integer, and a value of E is associated with a length of an idle time-domain resource required by frequency modulation; or 

receive second configuration information sent by the base station on the one or more carriers of the second carrier subset in the subframe n+N, the second configuration information indicating a number T of one or more subframes for continuous transmission, started from the subframe n+N, of the base station, wherein T is a positive integer, and start detecting DCI and/or transmitted data on the one or more carriers of the second carrier subset from the subframe n+N until an end of the number T of the one or more subframes.


7. The method according to claim 1, wherein in the case that the terminal currently keeps connection or camps on the one or more carriers of the first carrier subset, receiving, by the terminal, the signaling sent by the base station in the subframe n on the one or more carriers of the first carrier subset comprises: receiving, by the terminal, signaling sent by the base station at a second instant on the one or more carriers of the first carrier subset, wherein the second instant corresponds to at least one of a sending subframe of the system information or a sending subframe of a paging channel.



Claims 1-7 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 13-14 of U.S. Patent No. 10,849,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-7 and 11-17 of the pending Appl. No. 16/926,927 and the subject matter of claims 1, 3-7 and 13-14 of U.S. Patent No. 10,849,039 disclose an invention of similar scope. While the claims are not verbatim copies, they are clearly identical in scope.

Claims 8 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being respectively unpatentable over claims 1 and 11 of U.S. Patent No. 10,849,039 in view of Xue et al. (US 2016/0143035) (provided in the IDS), hereinafter “Xue”.

Claims 1 and 11 of U.S. Patent No. 10,849,039 disclose every feature in the instant Application No. 16/926,927 except the following: regarding claims 8 and 18, wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2.

Regarding claims 8 and 18, Xue teaches wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2 (Xue, [0086], [0087] ln 11-12, [0088]-[0089], [0091], Fig. 5, [0191]-[0192], a candidate carrier set is determined by the base station including at least two carriers. The candidate carrier set and switching time delay are sent by the base station to the UE in advance by using high-layer dedicated signaling or system broadcast signaling. The candidate carrier set includes a primary component carrier and at least one secondary component carrier. The carriers in the candidate carrier set include a carrier index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,849,039, and have the features, as taught by Xue, in order to dynamically perform switching between at least two carriers, so that quality of service of a service of the UE can be improved, system load can be balanced, user experience can be improved and system performance can be improved (Xue, [0193]).

Claims 9 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being respectively unpatentable over claims 1 and 11 of U.S. Patent No. 10,849,039 in view of Xue et al. (US 2016/0143035) (provided in the IDS), hereinafter “Xue”, and further in view of Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao”.

Claims 1 and 11 of U.S. Patent No. 10,849,039 and Xue disclose every feature in the instant Application No. 16/926,927 except the following: regarding claims 9 and 19, wherein each carrier of the preset carrier set S {S0, S1, . . . , SM-1} is at least configured a center frequency.

Regarding claims 9 and 19, Zhao teaches wherein each carrier of the preset carrier set S {S0, S1, . . . , SM-1} is at least configured a center frequency (Zhao, [0081], the cell (carrier) information includes specific frequency information, such as cell 1 is 850 MHz, cell 2 is 900 MHz, cell 3 is 900 MHz, cell 4 is 950 MHz, cell 5 is 1000 MHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,849,039 and Xue, and have the features, as taught by Zhao, in order to avoid the problem of data transmission (Zhao, [0028]-[0029]).

Claims 10 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being respectively unpatentable over claims 1 and 11 of U.S. Patent No. 10,849,039 in view of Xue et al. (US 2016/0143035) (provided in the IDS), hereinafter “Xue”, and further in view of Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao”, and further in view of in view of Kim et al. (US 2011/0064042).

Claims 1 and 11 of U.S. Patent No. 10,849,039, Xue and Zhang disclose every feature in the instant Application No. 16/926,927 except the following: regarding claims 10 and 20, wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                         
                            
                                
                                    
                                        
                                            l
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    )
                                
                            
                        
                     bits, and                         
                            
                                
                                     
                                     
                                     
                                
                            
                        
                     represents rounding-up.

Regarding claims 10 and 20, Kim teaches wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                         
                            
                                
                                    
                                        
                                            l
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    )
                                
                            
                        
                     bits, and                         
                            
                                
                                     
                                     
                                
                            
                        
                     represents rounding-up (Kim, [0084], the carrier indexes are assigned using ceil(log2 (the number of carrier)) bits).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,849,039, Xue and Zhang, and have the features, as taught by Kim, in order to reduce the ambiguity in scheduling in a multiple antenna system, and system performance is improved (Kim, [0016]).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/13/2020 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2020, 09/30/2020, 02/25/2021, 06/23/2021 and 01/11/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao”.

As to claim 1, Zhao teaches a carrier switching method (Zhao, Figs. 2-6, [0074], a method for reconfiguring an aggregated cell in a carrier aggregation system), comprising: 
receiving, by a terminal, signaling sent by a base station on a first carrier subset, wherein the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp (Zhao, Fig. 2, [0053], Fig. 5, [0063], Fig. 4, [0066], Fig. 6, [0075]-[0076], the UE receives a RRC connection reconfiguration message from a network side device, where the UE is currently served by the cell 1, and cell 1 belongs to the aggregated cells initially set to cell 1, cell 2 and cell 3. The RRC connection reconfiguration message indicates the UE to change the aggregated cell from cell 1, cell 2 and cell 3 to cell 2, cell 3 and cell 4, and serving cell from cell 1 to cell 3, for example), both the first carrier subset and the second carrier subset belong to a preset carrier set (Zhao, Fig. 5, [0063], the cell 1, cell 2 and cell 3, and cell 2, cell 3 and cell 4 belong to the cell set which can be aggregated), any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth (Zhao, [0067], [0076], Fig. 5, [0081], the cells 1-5 are different in terms of bandwidth and frequency information), the preset carrier set has a set of system information (Zhao, [0051], the carriers (cells) are aggregated, where the carriers share the same system information since repeated content in system messages is performed by the anchor component carrier and other carriers), each of the first carrier subset and the second carrier subset comprises at least one carrier (Zhao, Fig. 5, [0063], [0074], each of the cells 1-3, and cells 2-4 comprise a plurality of cells (carriers)), and the first carrier subset and the second carrier subset are not completely the same (Zhao, Fig. 5, [0063], [0081], the cells 1-3 and cells 2-4 are comprised of similar and different cells, and also overlapping and different frequency values); and 
starting transmitting data or camping, by the terminal, on the second carrier subset from a first instant according to the signaling (Zhao, Fig. 2, [0058], Fig. 4, [0068], Fig. 6, [0078]-[0079], after the UE receives the RRC connection reconfiguration message, the UE changes the serving cell from cell 1 to cell 3. Then, the UE transmit messages to the network side).

As to claim 2, Zhao teaches wherein the signaling comprises first configuration information indicating the second carrier subset (Zhao, [0067], Fig. 6, [0076], the RRC connection reconfiguration message comprises frequency information, frequency configuration information of cells 2-4, etc.).

As to claim 3, Zhao teaches wherein the first configuration information comprises one of the following: one or more carrier indexes, center frequency indexes or bitmaps (Zhao, [0076], [0081], the frequency information of the RRC connection reconfiguration message includes a bitmap), each indicating a respective one of one or more carriers of the second carrier subset (Zhao, [0076], [0081], the frequency information of the RRC connection reconfiguration message includes a bitmap, where the bitmap 01110 indicates that the aggregated cells are cells 2, 3 and 4).

As to claim 11, Zhao teaches a terminal (Zhao, Figs. 2-6, [0074], Fig. 11, a user equipment (UE) performing a method for reconfiguring an aggregated cell in a carrier aggregation system), comprising: 
a transceiver, configured to (Zhao, Fig. 11, [0113]-[0114], the UE includes a receiving module 1101 used to receive a RRC connection reconfiguration message from a network side device) receive signaling sent by a base station on a first carrier subset, wherein the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp (Zhao, Fig. 2, [0053], Fig. 5, [0063], Fig. 4, [0066], Fig. 6, [0075]-[0076], the UE receives a RRC connection reconfiguration message from a network side device, where the UE is currently served by the cell 1, and cell 1 belongs to the aggregated cells initially set to cell 1, cell 2 and cell 3. The RRC connection reconfiguration message indicates the UE to change the aggregated cell from cell 1, cell 2 and cell 3 to cell 2, cell 3 and cell 4, and serving cell from cell 1 to cell 3, for example), both the first carrier subset and the second carrier subset belong to a preset carrier set (Zhao, Fig. 5, [0063], the cell 1, cell 2 and cell 3, and cell 2, cell 3 and cell 4 belong to the cell set which can be aggregated), any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth (Zhao, [0067], [0076], Fig. 5, [0081], the cells 1-5 are different in terms of bandwidth and frequency information), the preset carrier set has a set of system information (Zhao, [0051], the carriers (cells) are aggregated, where the carriers share the same system information since repeated content in system messages is performed by the anchor component carrier and other carriers), each of the first carrier subset and the second carrier subset comprises at least one carrier (Zhao, Fig. 5, [0063], [0074], each of the cells 1-3, and cells 2-4 comprise a plurality of cells (carriers)), and the first carrier subset and the second carrier subset are not completely the same (Zhao, Fig. 5, [0063], [0081], the cells 1-3 and cells 2-4 are comprised of similar and different cells, and also overlapping and different frequency values); and 
a processor, configured to (Zhao, Fig. 11, [0116]-[0117], [0127], the UE includes a processing module 1102 to change the cells based on the RRC connection reconfiguration message received) start transmitting data or camping on the second carrier subset from a first instant according to the signaling received by the transceiver (Zhao, Fig. 2, [0058], Fig. 4, [0068], Fig. 6, [0078]-[0079], after the UE receives the RRC connection reconfiguration message, the UE changes the serving cell from cell 1 to cell 3. Then, the UE transmit messages to the network side).

As to claim 12, Zhao teaches wherein the signaling comprises first configuration information indicating the second carrier subset (Zhao, [0067], Fig. 6, [0076], the RRC connection reconfiguration message comprises frequency information, frequency configuration information of cells 2-4, etc.).

As to claim 13, Zhao teaches wherein the first configuration information comprises one of the following: one or more carrier indexes, center frequency indexes or bitmaps (Zhao, [0076], [0081], the frequency information of the RRC connection reconfiguration message includes a bitmap), each indicating a respective one of one or more carriers of the second carrier subset (Zhao, [0076], [0081], the frequency information of the RRC connection reconfiguration message includes a bitmap, where the bitmap 01110 indicates that the aggregated cells are cells 2, 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao” in view of Pelletier et al. (US 2016/0366000) (provided in the IDS), hereinafter “Pelletier”.

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 4, wherein receiving, by the terminal, the signaling sent by the base station on the first carrier subset comprises: 
receiving, by the terminal, the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number; and 
starting transmitting, by the terminal, data on the second carrier subset from the first instant according to the signaling comprises: 
starting transmitting, by the terminal, data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer.

As to claim 4, Pelletier teaches wherein receiving, by the terminal, the signaling sent by the base station on the first carrier subset comprises: 
receiving, by the terminal, the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number (Pelletier, Fig. 2, [0036]-[0037], Fig. 4, [0042], the mobile station receives signaling from the base station in subframe k or subframe 3, as shown in Figure 2, where the signaling is received on the CC#1); and 
starting transmitting, by the terminal, data on the second carrier subset from the first instant according to the signaling comprises: 
starting transmitting, by the terminal, data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer (Pelletier, Fig. 2, [0036]-[0039], Fig. 4, [0043]-[0044] ln 11-14, Fig. 5, [0047], the mobile station receives signaling from the base station in subframe k or subframe 3, as shown in Figure 2, where the signaling is received on the CC#1. Then, a guard interval and delay are inserted between the signaling received and the initiation of the CC#2, where the CC#2 becomes active at subframe k+x or subframe 5. The example shown in Figure 2 results in subframe n equal to subframe 3, and subframe n+N equal to subframe 3+2, where 2 is a positive integer. After the guard interval, control data and traffic data are transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Pelletier, in order to provide an opportunity to power-up any necessary receiver circuitry (or re-configure active circuitry) during the guard and delay period, thereby the power-up does not interfere with data reception on any of the active channels (Pelletier, [0037]).

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 14, wherein the transceiver is configured to: 
receive the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number; and 
the processor is configured to: 
start transmitting data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer.

As to claim 14, Pelletier teaches wherein the transceiver is configured to: 
receive the signaling sent by the base station in a time unit n on the first carrier subset, wherein n is a time unit index number (Pelletier, Fig. 2, [0036]-[0037], Fig. 4, [0042], the mobile station receives signaling from the base station in subframe k or subframe 3, as shown in Figure 2, where the signaling is received on the CC#1); and 
the processor is configured to: 
start transmitting data on the second carrier subset from a time unit n+N according to the signaling, wherein N is a positive integer (Pelletier, Fig. 2, [0036]-[0039], Fig. 4, [0043]-[0044] ln 11-14, Fig. 5, [0047], the mobile station receives signaling from the base station in subframe k or subframe 3, as shown in Figure 2, where the signaling is received on the CC#1. Then, a guard interval and delay are inserted between the signaling received and the initiation of the CC#2, where the CC#2 becomes active at subframe k+x or subframe 5. The example shown in Figure 2 results in subframe n equal to subframe 3, and subframe n+N equal to subframe 3+2, where 2 is a positive integer. After the guard interval, control data and traffic data are transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Pelletier, in order to provide an opportunity to power-up any necessary receiver circuitry (or re-configure active circuitry) during the guard and delay period, thereby the power-up does not interfere with data reception on any of the active channels (Pelletier, [0037]).

Claims 5, 8-9, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao” in view of Xue et al. (US 2016/0143035) (provided in the IDS), hereinafter “Xue”.

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 5, wherein the signaling is carried in at least one of a broadcast channel, Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel, a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.

As to claim 5, Xue teaches wherein the signaling is carried in at least one of a broadcast channel (Xue, [0097] ln 1-6, [0105], the UE receives the switching time delay from the base station, where the switching time delay is received via dedicated signaling or system broadcast signaling, and a control channel), Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel (Xue, [0097] ln 1-6, the UE receives the switching time delay from the base station, where the switching time delay is received via dedicated signaling or system broadcast signaling, and a control channel), a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Xue, in order to improve the system performance and user experience using a carrier subframe pattern (Xue, [0128] ln 16-18).

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 8, wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2.

As to claim 8, Xue teaches wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2 (Xue, [0086], [0087] ln 11-12, [0088]-[0089], [0091], Fig. 5, [0191]-[0192], a candidate carrier set is determined by the base station including at least two carriers. The candidate carrier set and switching time delay are sent by the base station to the UE in advance by using high-layer dedicated signaling or system broadcast signaling. The candidate carrier set includes a primary component carrier and at least one secondary component carrier. The carriers in the candidate carrier set include a carrier index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Xue, in order to dynamically perform switching between at least two carriers, so that quality of service of a service of the UE can be improved, system load can be balanced, user experience can be improved and system performance can be improved (Xue, [0193]).

As to claim 9, Zhao teaches wherein each carrier of the preset carrier set S {S0, S1, . . . , SM-1} is at least configured a center frequency (Zhao, [0081], the cell (carrier) information includes specific frequency information, such as cell 1 is 850 MHz, cell 2 is 900 MHz, cell 3 is 900 MHz, cell 4 is 950 MHz, cell 5 is 1000 MHz).

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 15, wherein the signaling is carried in at least one of a broadcast channel, Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel, a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.

As to claim 15, Xue teaches The terminal according to claim 11, wherein the signaling is carried in at least one of a broadcast channel (Xue, [0097] ln 1-6, [0105], the UE receives the switching time delay from the base station, where the switching time delay is received via dedicated signaling or system broadcast signaling, and a control channel), Downlink Control Information (DCI) in a Common Search Space (CSS) of a Physical Downlink Control Channel (PDCCH), DCI in a CSS of an Enhanced PDCCH (EPDCCH), DCI in a User Equipment (UE)-specific Search Space (USS) of the PDCCH, DCI in a USS of the EPDCCH, a dedicated physical channel (Xue, [0097] ln 1-6, the UE receives the switching time delay from the base station, where the switching time delay is received via dedicated signaling or system broadcast signaling, and a control channel), a Media Access Control (MAC) header, a MAC Control Element (CE), system information of a Radio Resource Control (RRC) layer and dedicated signaling of the RRC layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Xue, in order to improve the system performance and user experience using a carrier subframe pattern (Xue, [0128] ln 16-18).

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 18, wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2.

As to claim 18, Xue teaches wherein the preset carrier set is preconfigured by the base station through broadcast information or high-level signaling as a preset carrier set S {S0, S1, . . . , SM-1}, and M is a positive integer greater than or equal to 2 (Xue, [0086], [0087] ln 11-12, [0088]-[0089], [0091], Fig. 5, [0191]-[0192], a candidate carrier set is determined by the base station including at least two carriers. The candidate carrier set and switching time delay are sent by the base station to the UE in advance by using high-layer dedicated signaling or system broadcast signaling. The candidate carrier set includes a primary component carrier and at least one secondary component carrier. The carriers in the candidate carrier set include a carrier index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Xue, in order to dynamically perform switching between at least two carriers, so that quality of service of a service of the UE can be improved, system load can be balanced, user experience can be improved and system performance can be improved (Xue, [0193]).

As to claim 19, Zhao teaches wherein each carrier of the preset carrier set S {S0, S1, . . . , SM-1} is at least configured a center frequency (Zhao, [0081], the cell (carrier) information includes specific frequency information, such as cell 1 is 850 MHz, cell 2 is 900 MHz, cell 3 is 900 MHz, cell 4 is 950 MHz, cell 5 is 1000 MHz).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao” in view of Wei (US 2015/0245219) (provided in the IDS).

Zhao teaches the claimed limitations as stated above. Zhao does not explicitly teach the following features: regarding claim 7, wherein in a case that the terminal currently transmits data or camps on the first carrier subset, the receiving, by the terminal, the signaling sent by the base station on the first carrier subset comprises: 

wherein the second instant corresponds to at least one of a sending subframe of the system information or a sending subframe of a paging channel.

As to claim 7, Wei teaches wherein in a case that the terminal currently transmits data or camps on the first carrier subset, the receiving, by the terminal, the signaling sent by the base station on the first carrier subset comprises: 
receiving, by the terminal, signaling sent by the base station at a second instant on the first carrier subset (Wei, Fig. 6, [0057], the UE receives the second activation signal 602 from a BS on the primary CC. As Figure 6 shows, the second activation signal 602 is received by the UE at a second time in comparison with the first activation signal 601); 
wherein the second instant corresponds to at least one of a sending subframe of the system information (Wei, Fig. 6, [0057], the second activation signal 602 corresponds to the system frame number regarding the transmission of the second activation signal 602 and the subframe 604) or a sending subframe of a paging channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Wei, in order to improve the flexibility of radio resource allocation for operations in a spectrum with free resources, while avoiding conflicts between devices, by applying a dynamic radio resource configuration and activation mechanism for configurable component carriers (Wei, [0005], [0033]).


receive signaling sent by the base station at a second instant on the first carrier subset; 
wherein the second instant corresponds to at least one of a sending subframe of the system information or a sending subframe of a paging channel.

As to claim 17, Wei teaches wherein in a case that the terminal currently transmits data or camps on the first carrier subset, the transceiver is configured to: 
receive signaling sent by the base station at a second instant on the first carrier subset (Wei, Fig. 6, [0057], the UE receives the second activation signal 602 from a BS on the primary CC. As Figure 6 shows, the second activation signal 602 is received by the UE at a second time in comparison with the first activation signal 601); 
wherein the second instant corresponds to at least one of a sending subframe of the system information (Wei, Fig. 6, [0057], the second activation signal 602 corresponds to the system frame number regarding the transmission of the second activation signal 602 and the subframe 604) or a sending subframe of a paging channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, and have the features, as taught by Wei, in order to improve the flexibility of radio resource allocation for operations in a spectrum with free resources, while avoiding conflicts between devices, by applying a dynamic radio resource configuration and activation mechanism for configurable component carriers (Wei, [0005], [0033]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0142361) (provided in the IDS), hereinafter “Zhao” in view of Kim et al. (US 2011/0064042).

Zhao and Xue teach the claimed limitations as stated above. Zhao and Xue do not explicitly teach the following features: regarding claim 10, wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            (
                            M
                            )
                        
                    
                
             bits, and                 
                    
                        
                             
                             
                             
                        
                    
                
             represents rounding-up.

As to claim 10, Kim teaches wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            (
                            M
                            )
                        
                    
                
             bits, and                 
                    
                        
                             
                             
                        
                    
                
             represents rounding-up (Kim, [0084], the carrier indexes are assigned using ceil(log2 (the number of carrier)) bits).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao and Xue, and have the features, as taught by Kim, in order to reduce the ambiguity in scheduling in a multiple antenna system, and system performance is improved (Kim, [0016]).

Zhao and Xue teach the claimed limitations as stated above. Zhao and Xue do not explicitly teach the following features: regarding claim 20, wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            (
                            M
                            )
                        
                    
                
             bits, and                 
                    
                        
                             
                             
                             
                        
                    
                
             represents rounding-up.

As to claim 20, Kim teaches wherein the first configuration information indicates a carrier index in the preset carrier set S {S0, S1, . . . , SM-1} through                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            (
                            M
                            )
                        
                    
                
             bits, and                 
                    
                        
                             
                             
                        
                    
                
             (Kim, [0084], the carrier indexes are assigned using ceil(log2 (the number of carrier)) bits).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao and Xue, and have the features, as taught by Kim, in order to reduce the ambiguity in scheduling in a multiple antenna system, and system performance is improved (Kim, [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473